Citation Nr: 0624610	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from April 1944 to April 1946.  
His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri.  A review of the evidence of record 
discloses that by rating decision dated in June 2001, the 
disability rating for the veteran's psychiatric disorder was 
increased from zero percent to 30 percent disabling, 
effective December 19, 2000.  By rating decision dated in 
October 2002, the disability rating was increased from 30 
percent to 50 percent, effective May 8, 2001.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.  


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.  

2.  Manifestations of the veteran's PTSD include anxiety, 
withdrawal from social contact, intrusive recollections and 
nightmares, and other symptoms indicative of severe social 
and industrial impairment.  

3.  The veteran has not demonstrated total social and 
occupational impairment.  







CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not 
more, for PTSD from December 19, 2000, have been reasonably 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
Quartuccio v. Principi,. 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson 19 Vet. App. 473 (2006).  These five elements 
are:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented for the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim, to include an increased rating claim.  

In this case, the veteran was sent a letter dated in June 
2001 with regard to VA's duties to notify and assist him in 
the development of his claim.  The veteran was provided with 
rating decisions in June 2001 and October 2002, as well as a 
statement of the case in March 2004.  These informed him of 
the criteria needed for the assignment of a higher disability 
rating.  The veteran has not been provided with information 
regarding the effective date for disability benefits or 
informed how disability ratings are assigned.  However, the 
Board finds this to be harmless in that the veteran is being 
awarded a substantial increase in his disability rating.  
Further, VA will assign the effective date once the case is 
returned to the RO.  

With regard to assisting the veteran, both private and VA 
medical records have been obtained and associated with the 
claims folder.  The veteran was accorded a special 
psychiatric examination by VA in September 2003.  
Additionally, the report of a psychological examination of 
the veteran in March 2006 has been submitted to the Board, 
with a waiver of consideration of the evidence by the RO 
submitted by the veteran's accredited representative in July 
2006.  The veteran has not identified any other potentially 
relevant evidence that has not been obtained and associated 
with the claims folder.  

In view of the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
instant appeal.  No further development is required to comply 
with the duties to assist and notify the veteran in 
developing facts pertinent to this case.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3 (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the formula for rating mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV), page 32.

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with this case.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000).  (The Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant).  

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating, but not a total 
schedular rating, from December 19, 2000.  The evidence shows 
impairment in several of the key areas needed for a 70 
percent evaluation since that time.

The pertinent evidence of record includes the report of a 
psychological evaluation by a private psychologist in 
November 2000.  She noted that, since discharge from service, 
the veteran reported having flashbacks about combat.  
However, until he retired a few years earlier, he had been 
able to push them below his threshold of consciousness and 
not be severely bothered by them.  Since he had not been able 
to do any physical work for the past two years, he had been 
plagued on a daily basis and said that he could not deal with 
anyone anymore.  He cried when faced with any type of 
stressful situation.  He described as stressful "having to 
deal with business."  He was given an Axis I diagnosis of 
severe PTSD.  There was no Axis II diagnosis.  It was 
indicated his GAF score currently and for the past year was 
50 and this was described as "serious."  

Also of record is a June 2002 statement from R. E. W., D. O.  
He stated that he had been the veteran's primary care 
physician for about 20 years.  The veteran's primary 
diagnosis had been PTSD.  The osteopath opined that the 
veteran was "totally and permanently disabled from this 
condition."  Current medications were .5 milligrams of Xanax 
four times daily and 40 milligrams of Prozac four times 
daily.

Additional evidence includes a June 2002 statement from K. 
B., Ph.D.  He referred to psychological examination of the 
veteran that month.  The psychologist stated there was little 
doubt the veteran had difficulty establishing and maintaining 
effective relationships, beyond the obvious devotion of his 
wife.  He was not hostile or abusive, but had difficulty 
maintaining eye contact, and was clearly described as ill at 
ease.  Social activities were limited, and notation was made 
that he was distraught over his intolerance toward his own 
grandchildren.  Occupational functioning was somewhat more 
difficult to address given that the veteran had been retired 
for many years.  He had been able to sustain work following 
service, even though he found work stressful.  However, there 
had been reported exacerbation of his condition following 
retirement, particularly following a back injury, associated 
with increased inactivity.  The examiner stated that, given 
the veteran's clear anxiety and frequent tearfulness during 
the interview, he could not help but suspect that the veteran 
would have difficulty maintaining composure during a normal 
workday.  Overall, the psychologist believed that the 
veteran's condition corresponded most closely to the 50 
percent level of impairment.  The veteran was given an Axis I 
diagnosis of PTSD with depressive features.  There was no 
Axis II diagnosis.  He was given a GAF score of 48 to 50 with 
a notation of serious impairment in mood.  

Additional evidence includes the report of a VA psychiatric 
examination on the veteran in September 2003.  The claims 
file was reviewed by the examiner.  Current problems included 
depression, suicidal ideation, poor concentration, intrusive 
thoughts, sleep difficulty, nightmares, nervousness, 
irritability, and an inability to relax.  The veteran 
believed his depression had worsened since he retired because 
of having to depend on others and being less able to do 
things than he was in the past.  The veteran's first marriage 
lasted 24 years and ended because his wife "couldn't 
understand my problems."  He married for the second time 
about 30 years ago and reported that this marriage had "been 
great," because "she understands me."  The veteran lived with 
his wife and occupied himself by watching television.  He 
went to a coffee shop to meet with friends 2 to 4 times a 
week, attended a church group once a month, and attended 
church weekly.  

The veteran was observed to demonstrate appropriate grooming 
and hygiene.  Speech was clear with a good ability to express 
himself.  Affect was sad and nervous and overall mood seemed 
depressed.  Orientation was appropriate.  Thinking was 
spontaneous, logical, and productive, but slow.  
Relationships with others seemed good with a medium amount of 
contact.  Self-esteem was low.  Judgment seemed generally 
fair, but diminished by depression.  He had some insight.  

Current intensity was described as "moderate" with impaired 
social relationships and mood.  Current activities were 
limited by physical problems.  He was given an Axis I 
diagnosis of chronic PTSD.  There was no Axis II diagnosis.  
He was given a GAF score of 52.

The medical evidence also includes a March 2006 communication 
from Dr. B., whose June 2002 report is referred to above.  
The psychologist stated that the veteran's presentation was 
"observably more severe" than was the case at the time of the 
2002 session.  According to the veteran's wife, his situation 
had become acutely worse since 2004 because of a decline in 
his physical condition.  Most notably, the veteran was more 
observably anxious and frustrated than previously.  Cognitive 
functioning was more overtly compromised as reflected in 
difficulty with recall and a tendency to repeat himself.  
With regard to the latter, the psychologist noted it was 
unclear how much of this was attributable to PTSD as opposed 
to increased age and declining health, but "intuitively, 
there is no doubt some increased interference in cognition 
which would be expected with increased anxiety."  The 
examiner opined that the veteran's mental condition was "more 
severe" than at the time of the visit in 2002.

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is persuasive in determining 
that the veteran has demonstrated impairment in several key 
areas required for the assignment of a 70 percent evaluation, 
but not more, since his claim for an increased rating was 
received in December 2000.  There is no indication that the 
veteran has exhibited total social and occupational 
impairment as a result of his psychiatric disorder.  He has 
been retired for some time.  With regard to his social 
status, he has a very supportive wife and there seems to be 
no problem in their getting along with each other.  Further, 
at the time of examination by VA in September 2003, it was 
noted that he was able to go out to meet friends 2 to 4 times 
a week, and attend a church group once a month, and attend 
church weekly.  On the other hand, the veteran takes 
medication for his symptoms and different examiners have 
described his impairment as severe in degree.  Dr. B., the 
psychologist who treated the veteran in 2002 and again saw 
him in March 2006, stated at the time of the latter visit 
that the veteran's condition had worsened significantly.

The record shows that the veteran has described various 
symptoms during the past several years, including depression, 
nightmares, flashbacks, sleep difficulty, irritability, and 
poor socialization.  The GAF scores which have been recorded 
are indicative of significant social and industrial 
impairment.  There has been some variation in the scores, but 
the Board finds they are all indicative of serious 
impairment.  Accordingly, with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that a 70 
percent rating, but not more, is warranted.


ORDER

A disability rating of 70 percent, but not more, for the 
veteran's PTSD is granted, subject to the governing 
regulations applicable to payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


